DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following informalities:
In figure 5, reference character 40 is shown referencing the 7 colors, and reference character 45 is shown referencing the 4 brightness grades. The specification recites the opposite. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “and optionally of a pattern”. The term “optionally” fails to distinctly claim the subject matter, as it is unclear if the pattern is a necessary feature within the allocation field. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2 and 4-9 recite broad recitations “at least one color”, “at most 8 colors”, “at least one (of three primary colors)”, “at least one color”, “surface area of at least 9 cm^2”, “first allocation field being at least 50%” and “a carrier”, respectively. The claims also recite further limitations following the word “preferably” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 recites the limitation "larger in at least one dimension than the second one". It is unclear if “the second one” is referencing a dimension of a second allocation field or a second dimension of each allocation field, therefore rendering this claim unclear. 
Claims 3, and 10-18 are rejected as they are dependent on previously rejected claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shamir (US 5369261) in view of Massen (DE 4330815). The citations for Massen (DE 4330815) below are based off of the English translations of the specification and claims, which have been provided. 
 Regarding claim 1, Shamir (US 5369261) teaches a set of marking arrays for marking objects (Col. 2 lines 48-50), wherein each marking array comprises at least one allocation field (Col. 2 lines 41-43) that is provided with a manifestation of a brightness level (Col. 2 lines 50-52 “intensity”), said manifestation is composed of a color (Col. 2 lines 50-52) and optionally of a pattern (Col. 34 lines 19-23), and a respective manifestation in conjunction with a respective brightness level is assigned to information (Col. 5 lines 17-21, 36-42) such that an object can be assigned to that information (Col. 5 line 41 “packaging labelling”) by affixing a marking array (Col. 3 lines 63-66) of the set of marking arrays (Col. 4 lines 1-4). 
Shamir shows a marking array containing any information applied to a parcel (Fig. 3, Col. 6 lines 58-66) but does not teach the marking array specifically assigning an object to a destination. 
Massen (DE 4330815) teaches a set of marking arrays for marking objects (Paragraph 0004 lines 6-8), wherein objects are provided an allocation field with a brightness level (Paragraph 0004 line 10) and composed of a color (Paragraph 0004 lines 8-9 “m colors”), such that an object can be assigned to a destination by affixing a marking array (Paragraph 0004 lines 19-25). Massen states that this process of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir (US 5369261) to include a marking array which specifically assigns an object to a destination as taught by Massen (DE 4330815) in order to specify the information which may be assigned to an object in an efficient manner for sorting objects. 
Regarding claim 2, Shamir (US 5369261) teaches a set of marking arrays for marking objects wherein at least one color, preferably all colors, are provided in brightness levels L (Col. 2 lines 60-61) corresponding to levels (Fig. 2, shows 5 levels #26-34; Col. 4 lines 34-35 state example with 64 levels “k”) from minimum to maximum brightness (Col. 17 lines 29-38), wherein the respective brightest and darkest level substantially corresponds to white (Col. 17 lines 27-33 “extremes of color and intensity”) and black (Col. 17 lines 35-38), respectively.
Shamir (US 5369261) teaches the claimed invention except for specifically using at most 10 levels, or preferably at most 8, 7, or 6 levels of brightness. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reduce the number of brightness levels to 10, 8, 7, or 6, as the levels of brightness are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 3, Shamir (US 5369261) teaches a set of marking arrays for marking objects with colors (Col. 2 lines 48-50) wherein the brightness levels are distributed at substantially equal distances on a brightness scale (Col. 17 lines 43-48) of the respective color, the brightness scale being a linear scale (Col. 17 lines 47-48), a logarithmic scale, or a scale having an intermediate characteristic therebetween (Col.  17 lines 43-46) in order to ensure their distinction by the bare eye (Col. 28 lines 56-59).
Regarding claim 4, Shamir (US 5369261) teaches a set of marking arrays for marking objects wherein any number of colors (Col. 4 lines 5-14), are provided. 
Shamir (US 5369261) teaches the claimed invention except for specifically using at most 8 colors, or preferably at most 7, 6, or 5 colors. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use at most 8, 7, 6, or 5 colors, as the colors are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 5, Shamir (US 5369261) teaches a set of marking arrays for marking objects with colors (Col. 2 lines 48-50) wherein the colors are at least one, preferably all, of three primary colors (Col. 17 lines 24-27), the three primary colors yielding either white in the case of additive mixing or black in the case of subtractive mixing (Col. 21 lines 39-42).
Regarding claim 6, Shamir (US 5369261) teaches a set of marking arrays for marking objects with colors (Col. 2 lines 48-50) wherein additionally at least one color is provided that is a 1:2 mixture or a 1:1 mixture of two primary colors (Col. 28 lines 56-59) according to brightness values, and in that preferably all colors are primary colors or such mixtures (Col. 28 lines 56-61). 
Regarding claim 7, Shamir (US 5369261) teaches a set of marking arrays for marking objects wherein the allocation field has a surface area of 1 mm^2 (Col. 33 lines 20-22). Shamir states that the surface area is only limited by the sensor which is detecting the marking array, and the surface area may be sufficiently large (Col. 33 lines 43-55).
Shamir lacks teaching a set of marking arrays for marking objects wherein the allocation field has a surface area of at least 9 cm^2, preferably at least 16 cm^2, and more preferably at least 20 cm^2 in order to provide a clear distinction by the bare eye. 

Regarding claim 8, Shamir (US 5369261) teaches a set of marking arrays for marking objects wherein a first and a second allocation field are provided (Col. 4 lines 1-4, ), the first allocation field being at least 50%, preferably at least 75%, and more preferably at least 100% larger in at least one dimension than the second one (Col. 34 lines 3-5). 
Regarding claim 9, Shamir (US 5369261) teaches a set of marking arrays for marking objects wherein the marking arrays are applied to a carrier, preferably a self-adhesive carrier (Col. 3 lines 63-66). 
Regarding claim 10, Shamir (US 5369261) teaches a method for sorting a number of objects (Col. 5 lines 39-42 “packaging labelling”), wherein each object is provided with at least one allocation field (Col. 2 lines 48-55) of a marking array of the set of marking arrays (Col. 4 lines 1-4) according to claim 1 (see above regarding claim 1). 
Regarding claim 11, Shamir (US 5369261) lacks teaching a method for sorting a number of objects wherein the objects are arranged in view of being removed according to a predetermined sequence and starting from one end of that sequence, a respective allocation field having an increasingly darker marking corresponding either to a later or an earlier removal, and the used colors indicating, according to a convention with regard to their brightness, an order of a higher or a lower level than the order by brightness.

As stated previously regarding claim 1, Massen explains that this process of identifying and sorting of objects is performed safely, quickly, and with low operating costs (Paragraph 0004 lines 3-4). Additionally, Massen states that determining a predetermined sequence with color and brightness orders and sortation of objects based on that sequence is well known to a person having ordinary skill in the art (Paragraph 0018 lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir (US 5369261) to include a method for sorting a number of objects, wherein the objects are arranged in view of being removed according to a predetermined sequence as taught by Massen (DE 4330815) in order to utilize the information that had been provided by a marking array in order to sort objects in an efficient, and well-known manner. 
Regarding claim 12, Shamir (US 5369261) lacks teaching a method for sorting a number of objects (see above regarding claim 11). Shamir does however teach an order of at least two colors which corresponds to the brightness impression of those colors to the bare eye (Col. 28 lines 56-59). 
Massen (DE 4330815) teaches a method for sorting a number of objects as explained above regarding claim 11. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir (US 5369261) to include a method for sorting a number 
Regarding claim 13, Shamir (US 5369261) teaches a set of objects (Col. 5 lines 39-42) provided with respective marking arrays (Col. 2 lines 48-55) according to claim 1 (see above regarding claim 1). 
Regarding claim 14, Shamir (US 5369261) teaches a set of objects wherein the marking arrays are printed on respective labels (Col. 3 lines 44-51) and the labels are affixed to the surface of the respective objects (Fig. 3 #40, Col. 3 lines 62-66). 
Regarding claim 15, Shamir (US 5369261) teaches a set of objects wherein the objects are parcels (Fig. 3 #42) being transported to a recipient (Col. 5 lines 39-42). 
Regarding claim 16, Shamir (US 5369261) teaches a set of objects sorted according to claim 10 (see above regarding claim 10). 
Regarding claim 17, Shamir (US 5369261) teaches a set of objects wherein the marking arrays are printed on respective labels (Col. 3 lines 44-51) and the labels are affixed to the surface of the respective objects (Fig. 3 #40, Col. 3 lines 62-66). 
Regarding claim 18, Shamir (US 5369261) teaches a set of objects wherein the objects are parcels (Fig. 3 #42) being transported to a recipient (Fig. 3, see address). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        

/M.K.D./Examiner, Art Unit 3655